lN THE SUPREME COURT OF THE STATE OF DELAWARE

DARREN KRAFT, JR. §
§ No. 706, 2015
Respondent Below, §
Appel1ant, § Court Below - Farnily Court of
§ the State of De1aWare in and for
v. § NeW Cast1e County
§
DIVISION OF FAM]LY SERVICES, § File Nos. CN14-03 761, 15-09-07TN
§
Petitioner Below, § Petition Nos. 14-1 8617
Appe11ee. § 15-27967

Submitted: August 17, 2016
Decided: August 19, 2016

Before STR]NE, Chief Justice; HOLLAND, and SEITZ, Justices.
0 R D E R

This 19th day of August, 2016, the Court has concluded that the fmal judgment
of the Family Court should be affirmed for the reasons stated in its December 2,
2015 opinion.

NOW, THEREFORE, IT IS ORDERED that the final judgment of the Family
Court is AFFlRMED.l

BY THE COURT:

 

ustice

1 The Court assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).